By the Court.

Lyon, J.,
delivering the opinion.
Our compassion and sympathy have been greatly excited in favor of the accused. He is, although of sufficient age to be legally responsible for violations of the law, yet but a mere child, and the homicide committed by him was done in defence of his father. These facts, together with the earnest and eloquent appeal of his able and zealous counsel, induced us to look closely into the record, with the hope that we Might find something that would justify us in sending the case back, so that he might have another chance before the country. But with all our prepossessions and anxiety in his favor we have been unable to do so.- His father and the deceased were engaged in a common fist fight, no. weapons were being.used or threatened on either side, and while so engaged, a brother-in-law of the prisoner actually having hold of his father, trying to separate them, the bystanders not otherwise interfering or attempting to do so, the prisoner ran up and shot down his father’s antagonist, without a note of warning and without the slightest necessity for so doing. The verdict was as mild as the jury could conscientiously have made it.
Let the judgment be affirmed.